           Case 1:20-cv-09262-JPC Document 20 Filed 04/01/21 Page 1 of 1
                                  Timothy J. Straub                                                  Dentons US LLP 1221
                                  Managing Associate                                                Avenue of the Americas
                                                                                                  New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                 United States
                                  D +1 212 768 6821

                                                                                   •• Salans FMC SNR Denton McKenna Long
                                                                                                              dentons.com




March 31, 2021

VIA ECF

The Honorable John P. Cronan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


Re:    Graciano v. Total Life Changes, LLC: Case No. 1:20-cv-09262-JPC

Dear Judge Cronan:

We represent defendant Total Life Changes, LLC (“Defendant”) in the above-referenced matter.
Together with counsel for plaintiff, we jointly and respectfully move this Court to stay all case deadlines in
this action for forty five (45) days, from March 31, 2021 to May 14, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.


                                                         /s/ Timothy J. Straub
                                                         Timothy J. Straub



cc:    All counsel of record (by ECF)




                                                      All deadlines in this action are adjourned for forty five days. Defendant
                                                      shall answer or otherwise respond to the Complaint by May 17, 2021.
                                                      Motions for leave to amend or to join additional parties shall be filed by
                                                      May 28, 2021. Fact discovery shall be completed by September 3, 2021,
                                                      expert discovery shall be completed by October 18, 2021, and the joint
                                                      status letter is due October 25, 2021.

                                                      The initial pretrial conference scheduled for April 5, 2021 at 10:00 a.m.
                                                      is adjourned sine die.

                                                      SO ORDERED.
                                                                                    ___________________________
                                                      Date: March 31, 2021     JOHN P. CRONAN
                                                            New York, New York United States District Judge
